Por cuanto interpuesto recurso de apelación en esta causa se ha presentado un alegato en el que como únicos errores se señalan los cometidos a juicio del apelante por la corte sentenciadora al admitir la declaración de cierto tes-tigo para impugnar la veracidad de otro y al apreciar la prueba; y
Por cuanto examinados los autos no existe en ellos ex-posición del caso, ni pliego de excepciones, ni transcripción de la evidencia, que permita examinar si tiene o no razón el apelante; y
Por cuanto la acusación y la sentencia son suficientes y congruentes;
Por tanto, se declara sin lugar el recurso y se confirma la sentencia apelada.